Title: To George Washington from Mary Digges Lee, 27 September 1780
From: Lee, Mary Digges
To: Washington, George


                        
                            Sir,
                            Annapolis September 27th 1780.
                        
                        I have the honor to inform your Excellency that the Ladies of Maryland have manifested their gratitude, by
                            Subscribing a Considerable Sum for the relief of the American army—They are daily depositing the Money in my hands, and I
                            flatter myself the collection will be compleated in a Short time— I must therefore solicit your Excellency’s directions as
                            to the manner in which it shall be disposed of—If for necessaries which may be procured in this State, it will give me
                            pleasure to assist in the execution of your orders—at the Same time it may also be necessary, that your Excellency Should
                            fix their destination—whether for the Northern or Southern Army. I am Sir with the highest respect and Esteem, your Most
                            Humble Servant
                        
                            Mary Lee.
                        
                    